DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, 12-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yamaguchi et al. (US. Pub: 2017/0131459 A1) of record. 
Regarding claim 1, Yamaguchi discloses (in at least figs. 1-4) a lighting device comprising at least two optical output modules (11, 12) for jointly providing transformable output light, wherein a first optical output module (11) comprises optical elements (115; [0020]; [0041]-[0043]) configured to redirect incoming light to produce diffuse light, and a second optical output module (12) comprises optical elements (125; [0042]; [0044]) configured to redirect incoming light to produce light with higher contrast than the diffuse light produced by the first optical output module (abstract; i.e. A luminance distribution of the light in the longitudinal direction emitted from the first optical guiding member becomes darker, and that emitted from the second optical guiding member becomes brighter), wherein the first optical output module (11) and the second optical output module (12) are arranged to receive incoming light from a light source assembly (20) in such a way that when the first optical output module (11) receives incoming light of one of increasing and decreasing intensity ([0010]), the second optical output module (12) receives incoming light of the other one of increasing and decreasing intensity such that the contrast of the output light from the lighting device is transformed ([0010]).
Regarding claim 3, Yamaguchi discloses (in at least figs. 1-4) the increase or decrease in intensity is a gradual increase or decrease ([0067]).
Regarding claim 4, Yamaguchi discloses (in at least figs. 1-4) the optical elements (115, 125) are optical prisms ([0041]-[0044]).
Regarding claim 5, Yamaguchi discloses (in at least figs. 1-4) the prisms (115; [0045]-[0051]) of the first optical output module (11) are different from the set of prisms (125; [0053]) of the second optical output module (12).
Regarding claim 6, Yamaguchi discloses (in at least figs. 1-4) the first optical output module (11) and the second optical output module (12) are light guides, wherein the optical elements (115, 125) are arranged to redirect light through a respective light guide.
Regarding claim 7, Yamaguchi discloses (in at least figs. 1-4) the optical elements (115, 125) are arranged in side by side along the respective light guide (see figs. 2 and 3) to provide a substantially homogenous light output from the respective light guide.
Regarding claim 8, Yamaguchi discloses (in at least figs. 1-4) the optical output modules (11, 12) are elongated and arranged side by side (see at least fig. 1).
Regarding claim 9, Yamaguchi discloses (in at least figs. 1-4) the optical output modules are attached to each other and oriented in parallel with each other.
Regarding claim 10, Yamaguchi discloses (in at least figs. 1-4) adapted to illuminate a vehicle interior space ([0171]-[0172]).
Regarding claim 12, Yamaguchi discloses (in at least figs. 1-4; [0171]-[0172]) the vehicle interior space is a sub-space of the entire vehicle interior space.
Regarding claim 13, Yamaguchi discloses (in at least figs. 1-4) a light source assembly (20) configured to transmit incoming light to a lighting device comprising at least two optical output modules (11, 12), wherein a first optical output module (11) comprises optical elements (115) configured to redirect incoming light to produce diffuse light and a second optical output module (12) configured to redirect incoming light to produce light with higher contrast than the diffuse light produced by the first optical output module (abstract; i.e. A luminance distribution of the light in the longitudinal direction emitted from the first optical guiding member becomes darker, and that emitted from the second optical guiding member becomes brighter), wherein the light source assembly (20) is responsive to a control signal (30; [0010]) to transmit incoming light of one of increasing and decreasing intensity to the first optical output module (11), and to transmit incoming light of the other one of increasing and decreasing intensity to the second optical output module (12).
Regarding claim 15, Yamaguchi discloses (in at least figs. 1-4) a first light source (20A) arranged to transmit incoming light to the first optical output module (11) and second light source (20B) arranged to simultaneously transmit incoming light to the second optical output module (12).
Regarding claim 16, Yamaguchi discloses (in at least figs. 1-4) a control unit (30) configured to control a light source assembly (20) configured to transmit light to a lighting device comprising at least two optical output modules (11, 12), wherein a first optical output module (11) comprises optical elements (115) configured to redirect incoming light to produce diffuse light and a second optical output module (12) configured to redirect incoming light to produce light with higher contrast than the diffuse light emitted from the first optical output module (abstract; i.e. A luminance distribution of the light in the longitudinal direction emitted from the first optical guiding member becomes darker, and that emitted from the second optical guiding member becomes brighter), wherein the control unit (30) is configured to control the light source assembly (20) to transmit incoming light of one of increasing and decreasing intensity to the first optical output module (11), and to transmit incoming light of the other one of increasing and decreasing intensity to the second optical output module (12).
Regarding claim 18, Yamaguchi discloses (in at least figs. 1-4) a lighting system configured to emit transformable output light, comprising: a first optical output module (11) comprising optical elements (115) configured to redirect incoming light to produce diffuse light, and a second optical output module (12) comprising optical elements (125) configured to redirect incoming light to produce light with higher contrast than the diffuse light produced by the first optical output module (abstract; i.e. A luminance distribution of the light in the longitudinal direction emitted from the first optical guiding member becomes darker, and that emitted from the second optical guiding member becomes brighter), and a light source assembly (20; [0067]) configured to transmit incoming light of one of increasing and decreasing intensity to the first optical output module (11), and to transmit incoming light of the other one of increasing and decreasing intensity to the second optical output module (12), such that the contrast of the output light is transformed.
Regarding claim 20, Yamaguchi discloses (in at least figs. 1-4; [0171]-[0172]) a vehicle comprising a lighting system according to claim 18.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US. Pub: 2017/0131459 A1) of record in view of Lecorre et al. (US. Pub: 2017/0240105 A1) of record. 
Regarding claim 2, Yamaguchi discloses all the claimed limitations except for the lighting device is responsive to transform the output light based on a detected user scenario.
Lecorre in the same field of lighting device discloses ([0046]) the lighting device is responsive to transform the output light based on a detected user scenario (i.e. the control board 16 receives an instruction to activate a lighting function from any means (pressing a pushbutton, a command coming from the dashboard, a signal generated by an onboard computer interface, a sensor, for example of a door opening, etc.). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lighting device of Yamaguchi with the sensing device as taught by Lecorre in order to transform the output light based on a detected user scenario. 
Regarding claim 11, Lecorre discloses (in at least [0046]) the light device is responsive to transform the output light based on a detected user scenario, wherein a user scenario is related to that the user is interacting with a component in the vehicle interior space. The reason for combining is the same as claim 2. 
Regarding claim 14, Lecorre discloses (in at least [0046]) the control signal is generated in response to a detected user scenario. The reason for combining is the same as for claim 2. 
Regarding claim 17, Lecorre discloses (in at least [0046]) configured to control the light source assembly in response to a detected user scenario. The reason for combining is the same as for claim 2. 
Regarding claim 19, Yamaguchi discloses (in at least figs. 1-4) a computer program product comprising a computer readable medium ([0039]) having stored thereon computer program means (30) for controlling a light source assembly ([0039]) configured to transmit light to a lighting device comprising at least two optical output modules (11, 12), wherein a first optical output module (11) comprises optical elements (115) configured to redirect incoming light to produce diffuse light, and a second optical output module (12) comprising optical elements (125) configured to redirect incoming light to produce light with higher contrast than the diffuse light produced by the first optical output module (11), control (30) the light source assembly (20) to transmit incoming light of one of increasing and decreasing intensity to the first optical output module, and to transmit incoming light of the other one of increasing and decreasing intensity to the second optical output module (12).
Yamaguchi does not expressly disclose the computer program product comprises: code for detecting a user scenario; and code for, in response to the detected user scenario.
Lecorre in the same field of lighting device discloses ([0046]) a computer program product comprises: code for detecting a user scenario; and code for, in response to the detected user scenario (i.e. the control board 16 receives an instruction to activate a lighting function from any means (pressing a pushbutton, a command coming from the dashboard, a signal generated by an onboard computer interface, a sensor, for example of a door opening, etc.). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lighting device of Yamaguchi with the computer interface device as taught by Lecorre in order to transform the output light based on a detected user scenario. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Hsieh (US. Pub: 2008/0002434 A1); Kitagawa et al. (US. Pub: 2008/0030650 A1); Takahashi et al. (US. Pub: 2011/0227895 A1); Tsuchiya et al. (US. Pub: 2012/0075326 A1); Satake et al. (US. Pub: 2015/0092434 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875